Case 1:19-cv-02005-LPS Document 21 Filed 05/08/20 Page 1 of 12 PageID #: 1114



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

CITRIX SYSTEMS, INC.,                           )
                                                )
                       Plaintiff,               )
                                                )
       v.                                       )    Civil Action No. 19-2005-LPS
                                                )
PARALLEL NETWORKS LICENSING,                    )
LLC,                                            )
                                                )
                       Defendant.               )
                                                )

                      REPORT AND RECOMMENDATION AND ORDER

       As announced at the hearing on May 4, 2020, I recommend DENYING Defendant’s

Motion to Dismiss for Lack of Jurisdiction Over the Subject Matter. (D.I. 9.) In addition,

Defendant’s Motion to Transfer the case to the Eastern District of Texas is GRANTED. (Id.) My

Report and Recommendation and Order was announced from the bench at the conclusion of the

hearing as follows:

               I am prepared to issue a Report and Recommendation and Order on the
       pending motion. (D.I. 9.) It’s Defendant Parallel Networks Licensing, LLC’s
       motion to dismiss for lack of subject matter jurisdiction or, in the alternative,
       transfer to the Eastern District of Texas. I will not be issuing a separate written
       report, but I will issue a Report and Recommendation and Order that incorporates
       by reference my oral ruling today.

               I want to emphasize before I get into the ruling that while I’m not issuing a
       written opinion, we have followed a full process for making the decisions that I’m
       about to state. There was full briefing on the motion. (D.I. 10, 12, 13.) We had
       oral argument here today. Defendant also filed two notices of subsequent authority
       and all of the submissions and arguments have been carefully considered.

              For the reasons I will state, I recommend that the Court DENY Defendant’s
       motion to dismiss for lack of subject matter jurisdiction. In addition, I’m
       GRANTING Defendant’s motion to transfer this matter to the Eastern District of
       Texas.

               My recommendation and order are based, in part, on the fact that there are
       related proceedings pending in the Eastern District of Texas. I’ll briefly summarize
Case 1:19-cv-02005-LPS Document 21 Filed 05/08/20 Page 2 of 12 PageID #: 1115



     the procedural history of those cases as well as this case. The complaints [filed] by
     Parallel in the Eastern District of Texas are attached as Exhibits C and D to Citrix’s
     declaratory judgment complaint in this Court. (D.I. 1, Ex. C, D.)

             The plaintiff in this case is Citrix Systems. According to the complaint,
     Citrix acquired a company called NetScaler, Inc., in 2005. Prior to that time,
     NetScaler had been developing a technology that included techniques to efficiently
     pool, multiplex, and reuse network connections between clients and servers over
     the Internet. Citrix acquired the NetScaler technology and continued developing it.
     According to the declaratory judgment complaint, the NetScaler technology has
     been part of the Citrix portfolio of products and services since 2005. Relevant to
     this case, Citrix sells and has sold a networking product called Citrix ADC,
     formerly called NetScaler ADC, which is an application delivery controller and
     load balancer. (D.I. 1 ¶ 3.)

             Parallel Networks Licensing, LLC, claims to be the owner of U.S. Patent
     Nos. 5,894,554 (“’554 patent”) and 6,415,335 (“’335 patent”). The ’554 patent
     issued on April 13, 1999, and is entitled “System for Managing Dynamic Web Page
     Generation Requests by Intercepting Request at Web Server and Routing to Page
     Server Thereby Releasing Web Server to Process Other Requests.” The ’335 patent
     issued from a divisional application of the application reading to the ’554 patent
     and is entitled “System and Method for Managing Dynamic Web Page Generation
     Requests.” The asserted patents share a specification and generally relate to load
     balancing for computer servers that process webpage generation requests. (See
     ’554 patent, col. 2:17-19, 1:9-2:37, cl. 12; see also ’335 patent, cl. 43.) The ’554
     and ’335 patents expired in 2016.

            On July 3, 2019, Parallel sued a company called RamQuest Software, Inc.
     in the Eastern District of Texas for infringement of the ’554 and ’335 patents.
     Parallel Networks Licensing, LLC, v. RamQuest Software Inc., No. 19-487-ALM
     (E.D. Tex.). RamQuest is one of Citrix’s customers.

              Paragraphs 28 and 42 of Parallel’s complaint against RamQuest allege that
     it directly infringes one or more claims of the ’554 and ’335 patents by using “one
     or more servers that may load-balance among other servers, which by way of
     example, includes” Citrix’s NetScaler and ADC products. (D.I. 1, Ex. C ¶¶ 28, 42.)
     More specifically, in paragraphs 29 and 43, Parallel alleges RamQuest directly
     infringes “at least claim 12 of the ’554 Patent” and “at least claim 43 of the ’335
     Patent by its use of” Citrix’s NetScaler and ADC products. (Id. ¶¶ 29, 43.) Parallel
     does not identify any other suppliers’ products as being used by RamQuest in an
     infringing way and it specifically relies on Citrix-supplied user manuals and
     documentation in its description of the alleged infringement. For example,
     paragraphs 30, 32, 37, and 45 each contain screenshots of documents from the
     Citrix website describing how its products work. (Id. ¶¶ 30, 32, 37, 45.)




                                               2
Case 1:19-cv-02005-LPS Document 21 Filed 05/08/20 Page 3 of 12 PageID #: 1116



             RamQuest’s answer to Parallel’s complaint in the Eastern District of Texas
     alleges that the asserted claims are invalid and that RamQuest does not infringe.
     RamQuest also asserted counterclaims of non-infringement and invalidity.
     RamQuest also sought to stay the infringement action due to pending inter partes
     review. The district court in the Eastern District of Texas denied the stay, and a
     scheduling order has been entered in that case. The Markman hearing is scheduled
     for July 20, 2020.

             Soon after filing suit against RamQuest, on July 12, 2019, Parallel sued
     another one of Citrix’s customers, Superior Turnkey Solutions Group, Inc. Parallel
     Networks Licensing, LLC v. Superior Turnkey Solutions Group, Inc., No. 19-516-
     ALM (E.D. Tex.). Parallel’s complaint against Superior Turnkey also alleges
     infringement of the ’554 and ’335 patents, and mirrors Parallel’s complaint against
     RamQuest. Superior Turnkey filed a motion to stay in that case in favor of the
     declaratory judgment action filed by Citrix in this Court. Superior Turnkey, No.
     19-516-ALM, D.I. 17 (attached to Citrix’s brief at D.I. 12, Ex. 9). Last Friday, May
     1, 2020, the district court in the Eastern District of Texas also denied Superior
     Turnkey’s motion to stay. Superior Turnkey, No. 19-516-ALM, D.I. 36. The
     Eastern District of Texas has entered a scheduling order in that case, with the
     Markman hearing scheduled for July 20, 2020.

             More than three months after Parallel filed suit against RamQuest and
     Superior Turnkey, on October 24, 2019, Citrix filed a complaint in this Court
     requesting a declaratory judgment that Citrix did not infringe the ’554 and ’335
     patents through its making, using, sale or offering for sale of its Citrix ADC, aka
     NetScaler ADC, products. (D.I. 1.) Parallel filed the present motion on December
     18, 2019, requesting that the Court either dismiss Citrix’s complaint for lack of
     subject matter jurisdiction or transfer the case to the Eastern District of Texas. (D.I.
     9, 10.)

             Parallel first argues that this Court should dismiss under Federal Rule of
     Civil Procedure 12(b)(1) because it lacks subject matter jurisdiction to hear Citrix’s
     declaratory judgment suit. The Declaratory Judgment Act, 28 U.S.C. § 2201(a),
     provides that “[i]n a case of actual controversy within its jurisdiction, . . . any court
     of the United States, upon the filing of an appropriate pleading, may declare the
     rights and other legal relations of any interested party seeking such declaration,
     whether or not further relief is or could be sought.”

             While there is no bright-line rule for whether a dispute presents a case of
     actual controversy, the Supreme Court stated the requirement in MedImmune, Inc.
     v. Genentech, Inc., 549 U.S. 118 (2007), “that the dispute be definite and concrete,
     touching the legal relations of the parties having adverse interests,” and that it be
     “real and substantial” and “admit of specific relief through a decree of conclusive
     character, as distinguished from an opinion advising what the law would be upon a
     hypothetical state of facts.” Id. at 127 (quoting Aetna Life Ins. Co. of Hartford,
     Conn. v. Haworth, 300 U.S. 227, 240–41 (1937)).



                                                3
Case 1:19-cv-02005-LPS Document 21 Filed 05/08/20 Page 4 of 12 PageID #: 1117




             The Declaratory Judgment Act allows a potential patent infringer to bring
     suit [against a patentee] when “the facts alleged, under all the circumstances, show
     that there is a substantial controversy, between parties having adverse legal
     interests, of sufficient immediacy and reality to warrant the issuance of a
     declaratory judgment.” Id. (quoting Maryland Cas. Co. v. Pac. Coal & Oil Co.,
     312 U.S. 270, 273 (1941)); see also Prasco, LLC v. Medicis Pharm. Corp., 537
     F.3d 1329, 1334 (Fed. Cir. 2008).

             In the context of patent infringement disputes, “declaratory judgment
     jurisdiction generally will not arise merely on the basis that a party learns of the
     existence of a patent owned by another or even perceives such a patent to pose a
     risk of infringement, without some affirmative act by a patentee.” SanDisk Corp.
     v. STMicroelectronics, Inc., 480 F.3d 1372, 1380–81 (Fed. Cir. 2007). However,
     where a patentee accuses customers of direct infringement based on the sale or use
     of a supplier’s equipment, the supplier may bring a declaratory judgment action,
     for example, where the circumstances show that there is a substantial controversy
     between the patentee and the supplier as to the supplier’s liability for induced or
     contributory infringement based on the alleged acts of direct infringement by its
     customers. Arris Grp., Inc. v. British Telecommunications PLC, 639 F.3d 1368,
     1375 (Fed. Cir. 2011); Microsoft Corp. v. DataTern, Inc., 755 F.3d 899, 904–05
     (Fed. Cir. 2014).

             In determining whether such a substantial controversy exists, the Federal
     Circuit tells us that we should look to see if there’s a dispute as to a legal right,
     which requires us to “look to the elements of the potential cause of action.” Arris,
     639 F.3d at 1374-75; DataTern, 755 F.3d at 904–05. To show a substantial
     controversy regarding whether a supplier’s actions constitute induced infringement,
     the actions of the patentee and other circumstances must suggest that the elements
     of induced infringement might be met, such that there is a reasonable potential that
     a claim against the supplier might be brought by a patentee. DataTern, 755 F.3d at
     905. A decision as to whether an actual controversy exists “will necessarily be fact
     specific and must be made in consideration of all the relevant circumstances.” W.L.
     Gore & Assocs., Inc. v. AGA Med. Corp., No. 11-539-JBS-KMW, 2012 WL 924978
     at *4 (D. Del. Mar. 19, 2012) (citing MedImmune, Inc., 549 U.S. at 127).

            The declaratory judgment plaintiff has the burden to establish the existence
     of an Article III case or controversy. Danisco U.S. Inc. v. Novozymes A/S, 744 F.3d
     1325, 1329 (Fed. Cir. 2014); Butamax Advanced Biofuels LLC v. Gevo, Inc., No.
     12-1301-SLR, 2013 WL 1856308, at *2 (D. Del. May 2, 2013).

             Parallel moves to dismiss Citrix’s complaint on the basis that there is no
     actual controversy between it and Citrix. (D.I. 10 at 5-8.) Parallel argues this is so
     because the mere fact that Parallel sued Citrix’s customers is not enough to establish
     declaratory judgment jurisdiction. Parallel also contends that there is no indemnity




                                               4
Case 1:19-cv-02005-LPS Document 21 Filed 05/08/20 Page 5 of 12 PageID #: 1118



     agreement between Citrix and the Texas defendants. And it points out that it has
     not sued Citrix in Texas for induced infringement.

             Citrix responds that the allegations of the Texas complaints give rise to a
     reasonable potential that Parallel will sue it for induced infringement. (D.I. 12 at
     8.) Citrix also argues that Parallel misstates the law [insofar as Parallel argues] that
     Citrix must either have an indemnity relationship or fear of an infringement suit for
     inducement. (Id. at 2, 8 (citing In re Mobile Telecommunications Techs., LLC, 247
     F. Supp. 3d 456, 461 (D. Del. 2017)).) In particular, Citrix argues that jurisdiction
     also lies here because of the likelihood that Parallel will sue it for direct
     infringement based on the same allegations in the Texas complaints. (Id. at 7-8.)
     Because I agree with Citrix’s first argument, I do not need to reach its second.

             Regarding induced infringement, I find that the circumstances in this case
     are similar in the important respects to those in the Federal Circuit’s opinion in
     DataTern. In DataTern, the patentee (DataTern) sued several of SAP’s customers
     in the Eastern District of Texas based on the customers’ use of SAP’s software.
     755 F.3d at 902. DataTern sent the customers claim charts alleging infringement,
     referring extensively to functionality in SAP’s software and citing SAP’s user
     guides and documentation. SAP filed a complaint for a declaratory judgment of
     non-infringement and invalidity of the asserted patents.

             The Federal Circuit affirmed the district court’s holding that it had
     jurisdiction to hear the declaratory judgment complaint. The Federal Circuit relied
     heavily on the fact that the patentee had sent the customers claim charts that
     “extensively referred” to SAP’s software functionality, its user guides, and its
     documentation. The claim charts prepared by the patentee in that case suggested
     that “SAP provide[d] its customers with the necessary components to infringe the
     [asserted] patents as well as the instruction manuals for using the components in an
     infringing manner.” Id. at 905.

             Here, like in DataTern, the Texas complaints allege direct infringement by
     Citrix’s customers “based on [Citrix’s] customers’ use of [Citrix’s software].” Id.
     at 905. (D.I. 1, Ex. C ¶¶ 28-29, 42-43; Id., Ex. D ¶¶ 28-29, 42-43.) Additionally,
     the infringement allegations set forth in the Texas complaints rely exclusively on
     Citrix’s software documentation to allege direct infringement by its customers.
     (D.I. 1 ¶¶ 35-38, 41; id., Ex. C ¶¶ 28-37, 42-48; id., Ex. D ¶¶ 28-37, 42-48.) As
     alleged by Citrix in its declaratory judgment complaint, the documents cited in the
     Texas complaints are “manuals” for Citrix’s products that “instruct system and
     network administrators on how to install, set up, and use the [Citrix ADC and
     Netscaler ADC products] with networks and servers.” (Id. ¶¶ 35, 13.)

             Parallel points out that it sued Citrix’s customers for their specific use of
     Citrix’s products. That does not change the result here. First, the same was true in
     DataTern. More importantly, nothing in the Texas complaints alleges some use




                                                5
Case 1:19-cv-02005-LPS Document 21 Filed 05/08/20 Page 6 of 12 PageID #: 1119



     other than the use suggested by Citrix in its documentation, which the Texas
     complaints explicitly and repeatedly reference.

             Indeed, Parallel does not argue or explain why or how the specific use
     alleged in the Texas complaints is different than the use described in the Citrix
     documentation. Instead, Parallel argues that this case is distinguishable from
     DataTern because it “can not allege indirect infringement against Citrix because
     the patents here have expired.” (D.I. 10 at 7 (emphasis added).) According to
     Parallel, it is “unaware of any knowledge possessed by Citrix, prior to the expiration
     of the patents in suit, that the Citrix products at issue in the Texas cases infringed
     or might infringe the asserted patents.” (Id. at 7.)

             That argument doesn’t change the result. For one thing, Parallel doesn’t
     actually say or agree that Citrix lacked knowledge of the asserted patents. It simply
     says that it’s “unaware of such knowledge.”

             Today, during the hearing, Parallel suggested that, to move forward with a
     declaratory judgment action to obtain a declaration of no induced infringement,
     Citrix must admit or plead that it had knowledge of the patents at the relevant time.
     However, requiring Citrix to plead knowledge of the patents in the declaratory
     judgment complaint would be inconsistent with DataTern. The Federal Circuit in
     that case acknowledged that a claim of induced infringement requires that the
     inducer take an affirmative act to encourage infringement with the knowledge that
     the induced act constitutes patent infringement. But the court did not require the
     declaratory judgment plaintiff to actually plead that it had knowledge that the
     induced acts constitute patent infringement. Instead it stated that SAP’s provision
     of instructions of how to use its product in an infringing manner was “evidence of
     the required mental state for inducing infringement.” 755 F.3d at 905. And the
     court concluded that such evidence was enough to demonstrate a “substantial
     controversy” regarding whether SAP induced infringement. Id.

             Moreover, as courts have recognized, requiring Citrix to affirmatively plead
     an element of Parallel’s induced infringement case in order for declaratory
     judgment jurisdiction to exist would be antithetical to the idea of declaratory
     judgments, which seek to establish non-liability. See Arris, 639 F.3d at 1380;
     Safenet, Inc. v. Uniloc USA, Inc., No. 15-97, 2015 WL 7272196, at *2 (E.D. Tex.
     Nov. 17, 2015) (“It would seem convoluted to require a declaratory-judgment
     plaintiff to plead facts that would show their liability when the exact purpose of the
     declaratory action is to state that there is no liability.”).

             I conclude that the circumstances here give rise to declaratory judgment
     jurisdiction regardless of Parallel’s prior litigation conduct. But I note for the
     record that Parallel’s litigation history doesn’t weigh against a finding of
     jurisdiction. The Federal Circuit stated in Prasco that “prior litigious conduct is
     one circumstance to be considered in assessing whether the totality of
     circumstances creates an actual controversy.” 537 F.3d at 1341. Citrix contends—



                                               6
Case 1:19-cv-02005-LPS Document 21 Filed 05/08/20 Page 7 of 12 PageID #: 1120



     and Parallel does not seriously dispute—that it has a history of asserting its patents,
     asserting the specific patents-in-suit, asserting the patents-in-suit against suppliers
     (not just customers), and asserting other patents against Citrix. (D.I. 12 at 10-11.)

             To sum up, the circumstances here give rise to a reasonable potential that
     Parallel will sue Citrix for induced infringement. Accordingly, I recommend that
     the Court deny Parallel’s request to dismiss for lack of subject matter jurisdiction.

             Parallel alternatively moves to transfer the case to the District Court for the
     Eastern District of Texas, pursuant to 28 U.S.C. § 1404(a). I find that transfer is
     appropriate under the specific facts of this case, particularly since the customer suits
     will be going forward in Texas.

              Section 1404(a) provides that “[f]or the convenience of parties and
     witnesses, in the interest of justice, a district court may transfer any civil action to
     any other district or division where it might have been brought . . . .” The first
     question is whether this case might have been brought in the proposed transferee
     district. Parallel says it might have been sued in the Eastern District of Texas. (D.I.
     10 at 8.) There was some question about that in the briefing, but all parties seem to
     have agreed during the hearing here today that the case could have been brought in
     the Eastern District of Texas. Accordingly, I conclude that the case “might have
     been brought” in the Eastern District of Texas. However, that is not the end of the
     inquiry.

             The Third Circuit has stated that there is “no definitive formula or list of the
     factors to consider,” but it has set forth a list of twelve interests to be weighed in
     deciding whether to transfer a case under § 1404(a). Jumara v. State Farm Ins. Co.,
     55 F.3d 873, 879 (3d Cir. 1995). The first six are referred to as the private interests
     and the second six are referred to as the public interests. Id. The burden is on the
     moving party to establish that a balancing of proper interests weighs in favor of the
     transfer. Shutte v. Armco Steel Corp., 431 F.2d 22, 25 (3d Cir. 1970).

             For the reasons I will discuss, several of the Jumara factors favor denying
     the motion to transfer. But I ultimately conclude that, under the particular
     circumstances here, the interests of justice would be better served by the parties
     resolving their dispute in the same forum as the customer suits—both of which will
     proceed in Texas regardless of this Court’s decision on transfer. See Intellectual
     Ventures I LLC v. Checkpoint Software Techs. Ltd., 797 F. Supp. 2d 472, 478 (D.
     Del. 2011) (acknowledging the “fact-specific, case-by-case nature of a [transfer]
     decision”).

            The first Jumara factor is the plaintiff’s choice of forum.

            Citrix argues that its choice of forum should be of “paramount
     consideration” as long as there is a rational, legitimate reason to support its
     preference. (D.I. 12 at 12-13.) And Citrix argues that it has a legitimate rationale



                                                7
Case 1:19-cv-02005-LPS Document 21 Filed 05/08/20 Page 8 of 12 PageID #: 1121



     for its choice to proceed in Delaware because both parties are incorporated in
     Delaware. Parallel counters that neither party is headquartered in Delaware and
     that Citrix maintains no physical presence in Delaware. (D.I 10 at 8-9; D.I. 13 at
     5.)

              At oral argument today, I asked the parties to address how the first Jumara
     factor relates to the first-filed rule. Contrary to Citrix’s argument, it cannot be the
     case that a plaintiff’s choice in the second-filed action is always “paramount.” I
     recognize, of course, that the declaratory judgment plaintiff here is not a defendant
     in the Texas action. But to give the first Jumara factor dispositive weight under
     circumstances like these would not promote the interests of justice, because it
     would essentially promote litigating the same or similar issues in two districts at
     once. However, since Citrix has articulated a legitimate reason for wanting to
     litigate here, I conclude that the first factor favors denying the motion to transfer.

            The second Jumara factor is the defendant’s choice of forum.

             This factor weighs in favor of transfer. Parallel has articulated a rationale
     for choosing the Eastern District of Texas, including the fact that its headquarters
     are located there, several of the potentially relevant witnesses are located there, and
     Parallel’s books and records are located there. I find this factor favors transfer.

            The third factor is whether the claim arose elsewhere.

             Parallel argues that the claim arose in Texas because that is where it brought
     the customer suits. Citrix argues that it provides its products throughout the USA,
     and that the Eastern District of Texas cases concern products that it sold throughout
     the world including in this district.

             I disagree with Parallel’s analysis of this factor. Where the “claim” arose is
     where the conduct giving rise to an infringement claim arose. According to Citrix,
     that conduct happened throughout the world, including presumably in this district
     and in Texas. Accordingly, I find that the third factor is neutral.

             The fourth factor is the convenience of the parties as indicated by their
     relative physical and financial condition.

              Neither of the parties’ arguments on this factor really address their relative
     physical and financial conditions. Parallel is clearly a smaller company, but I don’t
     take it to be making the argument that it should get to litigate in Texas because it is
     smaller. I conclude that this factor is neutral here.

            The fifth factor is the convenience of the witnesses.

            The case law says that this factor only applies to the extent the witnesses
     are unavailable in the transferor forum. Parallel does not actually list any particular



                                               8
Case 1:19-cv-02005-LPS Document 21 Filed 05/08/20 Page 9 of 12 PageID #: 1122



     witnesses in discussing this factor, but in discussing its own choice of forum,
     Parallel argues that “its sole employee, . . . two out of the three inventors of the
     patents in suit, the officers of the original assignee of the patents in suit, the
     attorneys who prosecuted the patents in suit, [and] the attorneys who were involved
     in the reexamination and inter partes reviews of the patents in suit” are located in
     the proposed transferee venue. (D.I. 10 at 9.) But Parallel has not made an
     argument that any of those potential witnesses are unavailable in Delaware. (D.I.
     12 at 16.) Accordingly, I find this factor to be neutral.

             I also note that there is case law from the Federal Circuit and district courts
     that considers the relative convenience for the witnesses between the two forums.
     For example, in In re Google Inc., 588 F. App’x 988 (Fed. Cir. 2014), the Federal
     Circuit held that a second-filed manufacturer declaratory judgment suit in the
     Northern District of California should be given preference over a first-filed
     customer infringement suit pending in Texas in part because the products used to
     infringe were “designed and created” in the Northern District of California and
     many of the witnesses were located there. That is not the situation here. Although
     both parties are incorporated here, there’s no suggestion that the products were
     developed here or that the witnesses are located here.

            The sixth factor is the location of relevant books and records.

              This factor weighs slightly in favor of transfer based on Parallel’s assertion
     that its records are located in the Eastern District of Texas. However, given the
     realities of modern litigation, this factor is not very significant. See Checkpoint,
     797 F. Supp. 2d at 485. Accordingly, I give it close to zero weight.

             The parties only have a real dispute over three of the public factors: (1) the
     practical considerations that would make trial easy, expeditious or inexpensive; (2)
     the local interest in deciding local controversies at home; and (3) the public policies
     of the fora. The parties agree that two of the remaining factors—the “enforceability
     of the judgment” and the “familiarity of the trial judge with the applicable state law
     in diversity cases”—are not at issue here. (D.I. 10 at 11; D.I. 12 at 16 n.3.)

             The last remaining public factor is “the relative administrative difficulty in
     the two forums resulting from court congestion.” Parallel argues that this factor
     weighs slightly in favor of transfer because joining Citrix to the customer cases
     might “speed matters along.” (D.I. 10 at 11.) That argument, however, goes more
     towards judicial efficiency, which I find more appropriately addressed under the
     practical considerations factor. Citrix does not address the court congestion factor.
     (See D.I. 12 at 16-17.) Thus I find that factor to be neutral.

            The first disputed public factor is the practical considerations that would
     make trial easy, expeditious or inexpensive.




                                               9
Case 1:19-cv-02005-LPS Document 21 Filed 05/08/20 Page 10 of 12 PageID #: 1123



               Parallel argues that the practical considerations favor transfer for essentially
      the same reason it argued that the private factors favored transfer. (D.I. 10 at 10-
      11.) Citrix counters that this factor is neutral because Parallel “can hardly claim
      litigating in this jurisdiction imposes a substantial burden.” (D.I. 12 at 16.)

              In connection with this factor, I find that Judge Andrews’s recent ruling in
      DropBox v. Motion Offense, No. 19-1521-RGA, D.I. 24 (D. Del. Feb. 20, 2020),
      instructive. That case, like this case, was a declaratory judgment action brought by
      a software supplier that was filed second in time to the patentee’s infringement suits
      against customers in the Eastern District of Texas. In DropBox, Judge Andrews
      found that the overlap in issues between the two cases strongly favored transfer of
      the declaratory judgment action. And he remarked that the interests of justice were
      served by litigating the overlapping cases in the same court by the same judge
      because it reduces the amount of litigation in the federal court system. I agree with
      Judge Andrews’s [reasoning in that] case and I find that this factor strongly favors
      transfer.

             Another public factor disputed here is the local interest in deciding local
      controversies at home.

               I don’t really understand this to be a local controversy. That said, Citrix
      argues that Delaware has an interest in litigating disputes arising between Delaware
      incorporated entities. It cites Intellectual Ventures I LLC v. Checkpoint Software
      Techs. Ltd., 797 F. Supp. 2d 472 (D. Del. 2011), for the proposition that Delaware
      has an interest in litigating disputes arising between Delaware incorporated entities.
      I’ll assume for the sake of argument this factor weighs against transfer. But I don’t
      think it changes the result.

               The last public factor disputed by the parties is the public policy of the
      forum.

               Citrix argues that Delaware has a public policy of resolving disputes with
      entities incorporated in Delaware. (D.I. 12 at 17 (citing Round Rock Research, LLC
      v. Dell, Inc., 904 F. Supp. 2d 374, 378 (D. Del. 2012).) Again, I’ll assume for the
      sake of argument that this factor weighs against transfer. But I don’t think it
      changes the result.

               In sum, I find that the Jumara factors favor transfer.

               To the extent that analysis of the first-filed rule and the so-called customer
      suit exception to the first-filed rule is a separate analysis from the Jumara factors,
      I also find that the case should be transferred under that analysis.

              The general rule is that where two suits involving the same issues are filed
      in different forums, the first suit has priority. I recognize, of course, that Citrix is
      not a defendant in the Texas suit, and it is seeking to have its rights adjudicated.



                                                 10
Case 1:19-cv-02005-LPS Document 21 Filed 05/08/20 Page 11 of 12 PageID #: 1124



      But this is not a case where we are deciding whether or not to let this action proceed;
      the question we are deciding is where it should proceed. And the principle behind
      the first-filed rule suggests that it should proceed in the district where the first-filed
      case is proceeding.

               As Citrix points out, however, there’s an exception to the first-filed rule
      called the customer suit exception. Generally speaking, the exception permits later
      filed litigation brought by the manufacturer of infringing goods to take precedence
      over an infringement suit by the patentee against customers of the manufacturer.
      This exception goes back at least as far as the Supreme Court’s opinion in Kerotest
      Mfg. Co. v. C-O-Two Fire Equip. Co., 342 U.S. 180 (1952).

              As in this case, the Supreme Court in Kerotest was dealing with a situation
      where the first in time case was an infringement case against a manufacturer’s
      customers and the second-filed case was a declaratory judgment case brought by
      the manufacturer against the patentee. There, the Supreme Court stated that “[i]f
      the patentee’s suit against a customer is brought in a district where the manufacturer
      cannot be joined as a defendant, the manufacturer may be permitted simultaneously
      to prosecute a declaratory judgment against the patentee elsewhere.” Id. at 186.

              Citrix seeks to invoke the customer suit exception here, but it did not answer
      my question today about whether it cannot be joined as a defendant in the Eastern
      District of Texas. I don’t blame it if it did not want to answer. But absent
      circumstances where the supplier cannot be joined as a defendant in the customer
      suit, the Kerotest formulation of the customer suit exception does not apply. Cf.
      Air Prod. & Chemicals, Inc. v. MG Nitrogen Servs., Inc., 133 F. Supp. 2d 354, 356-
      57 (D. Del. 2001).

              When the Supreme Court made the statement in Kerotest that a
      manufacturer’s second-filed declaratory judgment suit could proceed
      simultaneously if the manufacturer couldn’t be sued in the jurisdiction where the
      customer suit was pending, the Court may have been assuming that a patentee
      would want to join the manufacturer as a defendant in its infringement case. Here,
      we have a situation where Parallel may not even want to joint Citrix as a defendant
      in the Texas case. But it does want Citrix’s declaratory judgment suit to be
      transferred there. And the law as it currently stands permits transfer to Texas
      regardless of whether Citrix could have been sued there. See Human Genome Scis.,
      Inc. v. Genentech, Inc., No. 11-082-LPS, 2011 WL 2911797, at *3 (D. Del. July
      18, 2011) (citing In re Genentech, Inc., 566 F.3d 1338, 1346 (Fed. Cir. 2009)).

             As Citrix’s counsel pointed out on the phone today, the customer suit
      exception is perhaps more often invoked in a request to stay earlier-filed litigation
      involving a customer while a later-filed case involving the manufacturer proceeds
      in another forum. See, e.g., Spread Spectrum Screening LLC v. Eastman Kodak
      Co., 657 F.3d 1349, 1357 (Fed. Cir. 2011). Importantly, last Friday, May 1, 2020,
      Judge Mazzant in the Eastern District of Texas denied Superior Turnkey’s motion



                                                 11
Case 1:19-cv-02005-LPS Document 21 Filed 05/08/20 Page 12 of 12 PageID #: 1125



         to stay the Texas case based on the customer suit exception. Superior Turnkey, No.
         19-516-ALM, D.I. 36 (E.D. Tex.). That means that both Texas customer suits are
         going to proceed.

                 So this is not a case like some of the cases cited in the briefing where I’m
         determining which case is going to go forward. The Texas cases are going forward.
         That is not my decision, and it is a decision that has already been made. And again,
         there is no suggestion that it is more convenient for the witnesses for the case to
         proceed in Delaware versus Texas. And no one is asking me to enjoin Parallel from
         pursuing the [Texas] litigations and no one is asking me to stay this case. The
         question I have to resolve is whether to let an overlapping case proceed here or
         whether I should transfer it to the Eastern District of Texas.

                 Both the Supreme Court and the Courts of Appeals have observed that there
         is a strong preference to avoid duplicative litigation. The first-filed rule, the
         customer suit exception, and 28 U.S.C. § 1404(a) all have the same goals; they are
         designed to facilitate the just, convenient, efficient, and less expensive
         determination. See In re Nintendo of Am., Inc., 756 F.3d 1363, 1365 (Fed. Cir.
         2014). I conclude that those goals would be best served by transferring this case to
         the Eastern District of Texas.

                That concludes my Report and Recommendation and Order.

         This Report and Recommendation is filed pursuant to 28 U.S.C. § 636(b)(1)(B),(C),

Federal Rule of Civil Procedure 72(b)(1), and District of Delaware Local Rule 72.1. Any

objections to the Report and Recommendation shall be filed within fourteen days and limited to

ten pages. Any response shall be filed within fourteen days thereafter and limited to ten

pages. The failure of a party to object to legal conclusions may result in the loss of the right to de

novo review in the district court.

         The parties are directed to the Court’s “Standing Order for Objections Filed Under Fed. R.

Civ. P. 72,” dated October 9, 2013, a copy of which can be found on the Court’s website.


Dated:     May 8, 2020                          ___________________________________
                                                Jennifer L. Hall
                                                UNITED STATES MAGISTRATE JUDGE




                                                 12
